DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2021 and 3/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 20 is objected to because of the following informalities:  the word “user” in line 2 of claim 20 should be --used--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first light" and “the second light” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2019/0034690; hereinafter Jung).
Regarding claim 1: 
Jung discloses a fingerprint assembly for an electronic device, comprising an optical fingerprint sensor (see Fig. 5; fingerprint detecting device 460 and Fig. 4B; image sensor 465 corresponds to an optical fingerprint sensor) and a collimating lens provided on a side of the optical fingerprint sensor (see Fig. 4B and paragraph 90; lens 463 is a collimating lens provided next to the image sensor 465); the collimating lens is provided with a polarizer configured to filter optical noise for the optical fingerprint sensor (see Fig. 5; polarizer 433 disposed on fingerprint detecting device 460 which includes the collimating lens 463). 
Regarding claim 2: 
Jung discloses the fingerprint assembly according to claim 1, wherein the polarizer is disposed on a top surface of the collimating lens (see paragraph 90; when the position of the filter 461 and lens 463 may be reversed, the polarizer 433 shown in Fig. 5 will be disposed on a top surface of the collimating lens 463).
Regarding claim 6: 
Jung discloses the fingerprint assembly according to claim 1, wherein the collimating lens and the polarizer are disposed layer by layer (see Figs. 4B and 5).
Regarding claim 7: 
Jung discloses the fingerprint assembly according to claim 1, wherein at least one of a surface of the optical fingerprint sensor or a surface of the collimating lens is provided with an infrared radiation (IR) film (see Fig. 4B and paragraphs 88-89; the filter 461 is an infrared radiation blocking film, since filter only allows green light to pass through). 
Regarding claim 8: 
Jung discloses an electronic device comprising a screen and a fingerprint assembly (see Fig. 5; display 410 and fingerprint assembly 425, 433 and 460), wherein the fingerprint assembly is provided below a preset area of the screen (see Fig. 5; fingerprint assembly 425, 433 and 460 is below the screen 410); the screen is provided with a first polarizer (see Fig. 5 and paragraph 72; polarizer 431), the fingerprint assembly comprises a collimating lens and an optical fingerprint sensor (see Fig. 4B and paragraphs 89-90; image sensor 465 and lens 463) , and the collimating lens is provided on a side of the optical fingerprint sensor close to the screen (see Figs. 4B and 5); the collimating lens is provided with a second polarizer (see Fig. 5 and paragraph 90; when the position of the filter 461 and the lens 463 is revered, the polarizer 433 is next to collimating lens 463), and the first polarizer and the second polarizer are configured to filter optical noise for the optical fingerprint sensor (see Fig. 5 and paragraphs 83-85 and 127).
Regarding claim 9: 
Jung the electronic device according to claim 8, wherein polarization directions of the first polarizer and the second polarizer are consistent (see paragraph 76; “The first polarizer 431 may be configured to change the polarization of incident light from non-polarization to linear polarization”; also see paragraph 125; “The second polarizer 433 may be configured to change the polarization of incident light from non-polarization to linear polarization”). 
Regarding claim 10: 
Jung discloses the electronic device according to claim 8, wherein both the first polarizer and the second polarizer are configured to filter first light, wherein the first light is light reflected by the screen among light emitted from the screen in a first direction (see Fig. 5; the first polarizer 431 and second polarizer 433 both filter light that has been reflected by the screen 411, where the original light is emitted from the light source 440 in the upward direction).
Regarding claim 11: 
Jung discloses the electronic device according to claim 10, wherein the first direction is perpendicular to the screen and directs outside of the electronic device (see Fig. 5; light 471 and 472 are directed outside of the electronic device).
Regarding claim 12: 
Jung discloses the electronic device according to claim 8, wherein the second polarizer is configured to filter second light, wherein the second light is light emitted from the screen in a second direction (see Fig. 5 and paragraph 127; the second polarizer 433 filters light 510).
Regarding claim 13:
Jung discloses the electronic device according to claim 8, wherein the second polarizer is configured to filter second light, wherein the second light is light emitted from the screen in a second direction (see Fig. 5; light 510 is directed toward a downward direction).
Regarding claim 14: 
Jung discloses the electronic device according to claim 8, wherein both the first light and the second light are emitted from the preset area (see Fig. 5; lights 471 and 472 are first light and light 510 are second light, which are both emitted from the light source 440 in the area where the finger is present; the preset area corresponds to the area where the finger is located). 
Regarding claim 15: 
Jung discloses a fingerprint acquisition method for an electronic device, wherein the electronic device comprises a screen and a fingerprint assembly (see Fig. 5; display 410 and fingerprint assembly 425, 433 and 460), the fingerprint assembly is provided below a preset area of the screen (see Fig. 5; fingerprint assembly 425, 433 and 460 is below the screen 410); the screen is provided with a first polarizer (see Fig. 5 and paragraph 72; polarizer 431), the fingerprint assembly comprises a collimating lens and an optical fingerprint sensor (see Fig. 4B and paragraphs 89-90; image sensor 465 and lens 463) , and the collimating lens is provided on a side of the optical fingerprint sensor close to the screen (see Figs. 4B and 5); the collimating lens is provided with a second polarizer (see Fig. 5 and paragraph 90; when the position of the filter 461 and the lens 463 is revered, the polarizer 433 is next to collimating lens 463), and the first polarizer and the second polarizer are configured to filter optical noise for the optical fingerprint sensor (see Fig. 5 and paragraphs 83-85 and 127); the method comprises: 
in response to a fingerprint acquisition instruction, lighting the screen and actuating the fingerprint assembly (see paragraph 80; “a processor (e.g., the processor 120) of the electronic device 401 may control the light source 440 to emit first light to the cover 411”); and 
obtaining a fingerprint image by the fingerprint assembly (see paragraph 80; “the processor of the electronic device 401 may detect at least a portion of the third light coming from the user's skin using the fingerprint detecting device 460. The at least portion of the third light detected may represent a fingerprint image”). 
Regarding claim 16: 
Jung discloses the method according to claim 15, wherein the lighting the screen comprises lighting the preset area of the screen (see Figs. 3A and 5; area 363 corresponds to a preset area). 
Regarding claim 17: 
Claim 17 recites similar limitations in claims 10 and 11. Hence, claim 17 is rejected under the same reasons as discussed above in claims 10 and 11. 
Regarding claim 18: 
Claim 18 recites similar limitations in claims 12 and 13. Hence, claim 18 is rejected under the same reasons as discussed above in claims 12 and 13.
Regarding claim 19: 
Jung discloses the method according to claim 15, wherein the obtaining the fingerprint image by the fingerprint assembly comprises: 
obtaining and processing third light by the fingerprint assembly to obtain a fingerprint image (see paragraphs 80 and 85), wherein the third light is light reflected by a fingerprint of a user among light emitted from the screen in a first direction (see Fig. 5; the original light is emitted from the light source 440 in the upward direction), wherein the first direction is perpendicular to the screen and directed outside of the electronic device (see Fig. 5; the upward direction is perpendicular to the screen 411). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Moran et al. (US 2013/0320087; hereinafter Moran).
Regarding claim 3: 
Jung discloses all the features in claim 1.  However, Jung does not disclose the polarizer is disposed at a middle of the collimating lens. 
In the same field of endeavor, Moran discloses a fingerprint assembly, wherein the polarizer is disposed at a middle of the lens (see paragraph 71; “the polarizer 412 can be placed within the lens system 416”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Jung and Moran such that the polarizer is disposed at a middle of the collimating lens.  The combination would have yielded a predictable result of reducing the number of components in the fingerprint assembly. 
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yoon (US 2003/0086032).
Regarding claim 4: 
Jung discloses all the features in claim 1.  However, Jung does not disclose the polarizer is disposed on a bottom surface of the collimating lens. 
Yoon discloses an assembly, wherein the polarizer is disposed on a bottom surface of the collimating lens (see Fig. 7F and paragraphs 56 and 58; polarizer 221 is on a bottom surface of the collimating lens 222). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint assembly of Jung such that the polarizer is disposed on a bottom surface of the collimating lens as taught by Yoon.  One of ordinary skill in the art would have been motivated to do this because the thickness of the integrated collimating polarizer is reduced so that the brightness can be further improved due to reduction of light loss (see Yoon, paragraph 61). 
Regarding claim 5: 
Jung discloses all the features in claim 1.  However, Jung does not disclose the collimating lens and the polarizer are disposed integrally. 
Yoon discloses an assembly, wherein the collimating lens and the polarizer are disposed integrally (see Fig. 7F and paragraphs 56, 58 and 61; the polarizer 221 and the collimating lens 222 are integrally formed). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint assembly of Jung such that the collimating lens and the polarizer are disposed integrally as taught by Yoon.  One of ordinary skill in the art would have been motivated to do this because the thickness of the integrated collimating polarizer is reduced so that the brightness can be further improved due to reduction of light loss (see Yoon, paragraph 61).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Riehl et al. (US 2020/0394378; hereinafter Riehl). 
Regarding claim 20: 
Jung discloses all the features in claim 15.  However, Jung does not disclose the method according to claim 15, wherein the red, green and blue pixels are used in turn during the obtaining a fingerprint image by the fingerprint assembly. 
In the same field of endeavor, Riehl discloses method, wherein the preset area comprises red, green, and blue pixels (see paragraph 28; OLED display includes red, green and blue pixels), and the red, green and blue pixels are used in turn during the obtaining a fingerprint image by the fingerprint assembly (see paragraphs 29-31; each color pixels are sequentially turned on).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Jung such that the red, green and blue pixels are used in turn during the obtaining a fingerprint image by the fingerprint assembly as taught by Riehl. One of ordinary skill in the art would have been motivated to do this because liveness detection of the fingerprint can be realized (see Riehl, paragraph 34). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2021/0089740) discloses a display panel comprising a plurality of linear polarizers. 
Jiang et al. (US 2020/0050823) teaches a under-screen biometric identification apparatus having a plurality of linear polarizers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625